NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4782-17T3

FRANK DEGENNARO,

          Plaintiff-Appellant,

v.

PHILO CHAPMAN,

     Defendant-Respondent.
_________________________

                    Argued May 16, 2019 – Decided July 8, 2019

                    Before Judges Whipple and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Gloucester County, Docket No. L-0250-17.

                    Michael T. Novick argued the cause for appellant
                    (Brown, Novick & McKinley, attorneys; Michael T.
                    Novick, on the briefs).

                    John V. Mallon argued the cause for respondent
                    (Chasan Lamparello Mallon & Cappuzzo, PC,
                    attorneys; John V. Mallon, of counsel and on the brief;
                    Kelly A. Weber, on the brief).

PER CURIAM
      Plaintiff Frank DeGennaro appeals from a May 25, 2018 order entered by

Judge Timothy W. Chell granting summary judgment to defendant Philo

Chapman based on the court's finding that plaintiff was unlicensed, uninsured,

and therefore barred from bringing a claim for economic and non-economic

losses under N.J.S.A. 39:6A-4.5(a). We affirm.

                                        I.

      We discern the following undisputed facts from the record and view the

facts and all reasonable inferences therefrom in the light most favorable to the

party against whom summary judgment was entered. Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 540 (1995).

      On June 6, 2015, plaintiff and defendant were involved in a motor vehicle

accident in Buena during which plaintiff suffered injuries. At the time of the

accident, plaintiff was operating a vehicle owned by his former girlfriend,

Brandie Moore, a Texas resident, and he was uninsured for medical expenses

benefits coverage as required under N.J.S.A. 39:6A-3.1, -3.3, and -4. He resided

in Texas with Moore for two years before moving to New Jersey. Plaintiff did

not have a valid driver's license on the date of the accident, and Moore's vehicle

was not insured or registered in this State. According to plaintiff, Moore gave

him permission to use her vehicle, while she was incarcerated in Texas at the


                                                                          A-4782-17T3
                                        2
time of his accident. Previously, Moore insured her vehicle in Texas with Old

American County Mutual Fire Insurance Company, and she was listed as the

sole driver on the policy. The coverage was cancelled on May 4, 2015, thirty-

one days before plaintiff's accident.

      Prior to the accident, plaintiff had been residing with his girlfriend Denise

Roach in Mullica Hill for approximately two months. Plaintiff testified that

Roach owns several vehicles but he had no information as to whether they were

insured. Before that time, plaintiff was residing with his father in Salem for six

months; therefore, plaintiff was residing in this State for at least eight months

prior to the accident.    Plaintiff alleges he had no knowledge that Moore's

insurance policy was cancelled. At the accident scene, plaintiff turned over

insurance information to the investigating officer; and the state insurance

identification code and policy number provided did not match Moore's cancelled

policy information, which bore a Texas registration number. 1 At his deposition,

plaintiff testified his New Jersey driver's license was suspended because of a

driving while intoxicated conviction but at the accident scene, he stated to the

officer that he "ha[s] a Texas license, but I don't know if it was legit." The police



1
  Moore's policy number was TEJ741034. Her policy was originally set to
expire on June 4, 2015, but had been cancelled as of May 4, 2015.
                                                                             A-4782-17T3
                                         3
report stated that plaintiff's address was 1801 Sunnydell Avenue, Waco, Texas,

which he confirmed was his address prior to moving to New Jersey.

        Defendant moved for summary judgment, claiming that plaintiff was

barred from bringing suit under N.J.S.A. 39:6A-4.5(a). The judge granted the

motion and found:

              [P]laintiff was living in New Jersey for approximately
              eight months prior to this accident and during that time,
              he exercised control over the vehicle. The [c]ourt finds
              that he utilized it for his own personal reasons, filling
              the vehicle with gasoline as needed and maintaining the
              vehicle in operable condition. The [c]ourt finds that
              although Ms. Moore may have been the registered
              owner of the vehicle, plaintiff was effectively the
              beneficial owner of, and clearly had an interest in, the
              vehicle as he had possession and control of the vehicle
              at all times relevant to this motion. The [c]ourt finds
              that as the beneficial owner of the vehicle, plaintiff
              failed to register and insure the vehicle in New Jersey,
              and this precludes plaintiff from contributing to the
              New Jersey PIP [2] system. The [c]ourt finds that,
              therefore, plaintiff is not entitled to pursue a claim for
              bodily injury.

        The judge also noted that:

              There is no doubt that if the Legislature intended that
              an applicant for insurance be the title owner or the
              registered owner [then] the statute would explicitly say
              so. One must assume, in interpreting statutes that the
              Legislature chooses its words carefully. Therefore, the
              fact that the word "owner" was used rather than "title

2
    Personal Injury Protection.
                                                                           A-4782-17T3
                                          4
             owner" or "registered owner[,"] and the fact that it can
             be assumed that the Legislature was aware of prior
             judicial construction given to the word "owner," are
             clear indications that the [L]egislature intended that the
             word owner could mean any person having an interest
             in the vehicle, even if that person was not the title or
             registered owner of the vehicle.


      On appeal, plaintiff argues that the judge erred in granting defendant's

motion for summary judgment by improperly applying N.J.S.A. 39:6A-4.5(a) to

bar plaintiff's claim; plaintiff's constitutional rights were violated; and the judge

improvidently relied upon N.J.S.A. 39:3-17.1, which is inapplicable since he

was not a beneficial owner of Moore's vehicle under the explicit language of

N.J.S.A. 39:3-15.

                                         II.

      We conduct a de novo review of the trial court's decision on defendant's

motion and apply the same standard as the trial court for granting a motion for

summary judgment. Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 405

(2014). We view the evidence in the light most favorable to the non -moving

party, determine if there are any genuine issues of material fact in dispute, and

decide whether the motion judge correctly found that the moving party was

entitled to judgment as a matter of law. Brill, 142 N.J. at 540. Issues of law are

subject to the de novo standard of review, Manalapan Realty, LP v. Manalapan

                                                                             A-4782-17T3
                                         5
Twp. Comm., 140 N.J. 366, 378 (1995), and we "do not defer to the trial court's

. . . interpretation of 'the meaning of a statute[.]'" Davis, 219 N.J. at 405 (quoting

Nicholas v. Mynster, 213 N.J. 463, 478 (2013)).

      When interpreting a statute, we are required to determine the "intent of

the Legislature[,]" Hardy v. Abdul-Matin, 198 N.J. 95, 101 (2009), and must

first consider the plain language of the statute because that is the best indicator

of legislative intent. DiProspero v. Penn, 183 N.J. 477, 492 (2005). We are to

             "ascribe to the statutory words their ordinary meaning
             and significance, and read them in context with related
             provisions so as to give sense to the legislation as a
             whole." [Hardy, 198 N.J. at 101.] . . . Courts are
             cautioned against "rewrit[ing] a plainly-written
             enactment of the Legislature or presum[ing] that the
             Legislature intended something other than that
             expressed by way of the plain language." [Ibid.] If the
             language is "clear on its face," courts should "enforce
             [the statute] according to its terms."

             However, "where a literal interpretation would create a
             manifestly absurd result, contrary to public policy, the
             spirit of the law should control." [Hubbard v. Reed,
             168 N.J. 387, 392 (2001).] . . . Accordingly, "when a
             'literal interpretation of individual statutory terms or
             provisions' would lead to results 'inconsistent with the
             overall purpose of the statute,' that interpretation should
             be rejected." [Id. at 392-93.]

             [Perrelli v. Pastorelle, 206 N.J. 193, 200-01 (2006)
             (second, third, and fourth alterations in original)
             (citations omitted).]


                                                                              A-4782-17T3
                                          6
      Plaintiff does not contend there were any genuine issues of material fact

in dispute that precluded the proper granting of defendant's motion for summary

judgment. He asserts only that the court erred in its legal conclusion that

plaintiff's claims against defendant are barred under N.J.S.A. 39:6A-4.5(a)

because of plaintiff's admitted failure to maintain medical benefits expense

coverage. We therefore turn our attention to the court's application of the statute

to the undisputed facts here.

      N.J.S.A. 39:6A-4.5(a) provides:

            Any person who, at the time of an automobile accident
            resulting in injuries to that person, is required but fails
            to maintain medical expense benefits coverage
            mandated by [N.J.S.A. 39:6A-4], [N.J.S.A. 39:6A-3.1],
            or [N.J.S.A. 39:6A-3.3] shall have no cause of action
            for recovery of economic or noneconomic loss
            sustained as a result of an accident while operating an
            uninsured automobile.

      There is no question that plaintiff failed to maintain the mandated medical

expense benefits coverage required under N.J.S.A. 39:6A-4.5(a). He argues

however, that he should be exempted from the statutory bar to suit because he

had no reason to know he was uninsured on the date of the accident, he believed

it was fully insured with A-Max Insurance in Texas, he had no knowledge

Moore's policy with Old American was cancelled thirty-two days before the



                                                                           A-4782-17T3
                                        7
accident, he was not married to Moore, he had no interest in her vehicle, had no

beneficial interest in her vehicle, and he owned no car of his own. We disagree.

      We are satisfied that the plain language of N.J.S.A. 39:6A-4.5(a) bars

plaintiff's claims against defendant.     The statute expressly provides that a

person, such as plaintiff, who "fails to maintain medical expense benefits

coverage . . . shall have no cause of action for recovery of economic or

noneconomic loss[.]"     N.J.S.A. 39:6A-4.5(a).     Plaintiff does not argue the

language is ambiguous and acknowledges that "[o]n its face, the statute deprives

an uninsured motorist of the right to sue for any loss caused by another [.]"

Aronberg v. Tolbert, 207 N.J. 587, 598 (2011).

      If the words of a statute are clear, a court should not infer a meaning other

than what is plainly written in the statute. Hardy, 198 N.J. at 101. "Only 'if

there is ambiguity in the statutory language that leads to more than one plausible

interpretation' do we turn to extrinsic evidence, such as 'legislative history,

committee reports, and contemporaneous construction.'" Aronberg, 207 N.J. at

598 (quoting DiProspero, 183 N.J. at 492-93). We are convinced that because

it was undisputed that plaintiff was uninsured at the time of the accident, the

court correctly concluded that the plain language of N.J.S.A. 39:6A-4.5(a)

required the dismissal of plaintiff's claims.


                                                                           A-4782-17T3
                                         8
      New Jersey's No Fault Act (the Act), N.J.S.A. 39:6A-1 to -35, was

"intended to serve as the exclusive remedy for payment of out-of-pocket medical

expenses arising from an automobile accident." Caviglia v. Royal Tours of Am.,

178 N.J. 460, 466 (2004). The protections provided by the Act were meant to

completely replace the court-oriented fault system that was perceived to be too

inefficient. Id. at 467.

             The Legislature had four objectives in reforming the
             automobile accident tort system: (1) providing benefits
             promptly and efficiently to all accident injury victims
             (the reparation objective); (2) reducing or stabilizing
             the cost of automobile insurance (the cost objective);
             (3) making insurance coverage readily available for
             automobile owners (the availability objective); and (4)
             streamlining judicial procedures involved in third-party
             claims (the judicial objective).

             [Ibid.]

      The original legislation, which did not include N.J.S.A. 39:6A-4.5, was

not successful in slowing the rise of insurance costs or lessening the burden on

the court system. Id. at 467-68. To address the issue of rising costs, the

Legislature created the New Jersey Automobile Insurance Freedom of Choice

and Cost Containment Act (Cost Containment Act), which "gave motorists the

option of reducing insurance premiums by increasing deductibles and reducing




                                                                        A-4782-17T3
                                        9
benefits" and excluded some categories of motorists from claiming PIP benefits.

Id. at 468.

      The Cost Containment Act did not sufficiently reduce insurance costs. As

a result, the Legislature enacted N.J.S.A. 39:6A-4.5. Id. at 469. The original

version of the statute required motorists to meet a $1500 medical-expense

threshold in order to sue for noneconomic damages, and a 1988 amendment to

the statute changed the requirement to a verbal threshold. Id. at 469-70. In

1997, the Legislature amended the statute to its current form, creating a

complete bar to recovery for certain motorists, including those who operate an

automobile without having medical expense benefits coverage. Id. at 470.

      "N.J.S.A. 39:6A-4.5[(a)] advances a policy of cost containment by

ensuring that an injured, uninsured driver does not draw on the pool of accident-

victim insurance funds to which he did not contribute." Id. at 471. In finding

the statute was constitutional, the Court in Caviglia declined "to second-guess

the Legislature's common-sense reasoning that section 4.5[(a)] has the potential

to produce greater compliance with compulsory insurance laws and in turn,

reduce litigation, and result in savings to insurance carriers and ultimately the

consuming public." Id. at 477.




                                                                         A-4782-17T3
                                      10
      N.J.S.A. 39:6A-4.5(a) does not include a requirement that an uninsured

motorist have a culpable state of mind and does not exempt motorists who have

a good faith belief that they have medical expense benefits coverage. The

requirements of N.J.S.A. 39:6A-4.5(a) are triggered where the "owner or

registrant of an automobile registered or principally garaged in this State that

was being operated without personal injury protection coverage[.]" N.J.S.A.

39:6A-7(b)(1) (emphasis added). With regard to residency and timing, N.J.S.A.

39:3-17.1(b) requires that:

            Any person who becomes a resident of this State and
            who immediately prior thereto was authorized to
            operate and drive a motor vehicle . . . in this State as a
            nonresident pursuant to [N.J.S.A. 39:3-15] and
            [N.J.S.A. 39:3-17], shall register any vehicle operated
            on the public highways of this State within [sixty] days
            of so becoming a resident of New Jersey, pursuant to
            [N.J.S.A. 39:3-4] or [N.J.S.A. 39:3-8.1].

      Our jurisdiction supports an interpretation of N.J.S.A. 39:6A-4.5 whereby

strict, title ownership is not necessary to support a finding of ownership under

the statute. See Verriest v. INA Underwriters Ins. Co., 142 N.J. 401, 409 (1995)

("Despite the lack of legal title, the true owner is the person who maintains

'possession and control of the automobile.'" (quoting Bohannon v. Aetna v. Cas.

& Sur. Co., 212 Cal. Rptr. 848, 850 (1985))); Dzibua v. Fletcher, 382 N.J. Super.



                                                                         A-4782-17T3
                                       11
73, 78 (App. Div. 2005) (holding the statutory language "owner or registrant"

implies that the owner may not be the registrant).

      In short, "[N.J.S.A. 39:6A-4.5(a)] bars the culpably uninsured (those

vehicle owners required by statute to maintain PIP coverage but who have failed

to do so) when injured while operating an uninsured vehicle." Craig & Pomeroy,

New Jersey Auto Insurance Law, § 15:5-2 (2019); Perrelli, 206 N.J. at 208

(declining to accept plaintiff's argument that her belief the vehicle was insured

was enough to preclude the operation of N.J.S.A. 39:6A-4.5(a)).

      Furthermore, New Jersey has a "strong public policy against the

proliferation of insurance fraud[.]" Palisades Safety & Ins. Ass'n v. Bastien,

175 N.J. 144, 151 (2003).       The State also has a strong public policy of

compensating third parties for losses sustained in automobile accidents. See id.

at 152; Fisher v. N.J. Auto. Full Ins. Underwriting Ass'n, 224 N.J. Super. 552,

557-58 (App. Div. 1988). We have noted "[a] strong public policy favors the

protection of the Fund's financial integrity, and thus, the Fund must 'be

administered in a fashion to assure that only those persons legitimately entitled

to participate in its benefits are paid therefrom.'" Esdaile v. Harsfield, 245 N.J.

Super. 591, 595 (App. Div. 1991) (citation omitted) (quoting Douglas v. Harris,




                                                                           A-4782-17T3
                                       12
35 N.J. 270, 279 (1961)), rev'd on other grounds, Esdaile v. Angle, 126 N.J. 426

(1992).

         Here, the judge correctly determined that plaintiff was required to

maintain insurance because he was the constructive and beneficial "owner" of

the vehicle, he exercised dominion and control over Moore's vehicle at the time

of the accident, and plaintiff drove the vehicle daily for eight months leading up

to the accident.      Plaintiff argues that Dziuba stands for a much narrower

proposition limited to the facts of that case, wherein two married plaintiffs were

deemed constructive "owners" of the vehicle, even though only one spouse

registered the vehicle in their individual name. We reject plaintiff's narrow

interpretation of the holding in Dziuba. Our decision was not based on the

parties' marital status, but merely applied the well-accepted principles of

constructive ownership in respect of a married couple. Dziuba, 382 N.J. Super.

at 78.

                                         III.

         Next, plaintiff argues that his constitutional rights were violated because

he has a "constitutionally protected right to redress from the negligent driver

who caused him significant losses."           In support of his argument, plaintiff

contends Caviglia, a case raised sua sponte by the judge, supports the


                                                                            A-4782-17T3
                                         13
proposition that the class of persons intended to be excluded from the statutory

right to sue is "narrowly tailored" and that "plaintiff . . . simply does not fit that

narrow category."       We disagree.       The Caviglia Court recognized the

Legislature's "comprehensive" expansion of N.J.S.A. 39:6A-4.5(a).                  We

emphasize that plaintiff cannot even be considered a permissive user here

because he did not possess a valid driver's license.

      In further support of his theory, plaintiff relies upon Perrelli, where our

Supreme Court held that N.J.S.A. 39:6A-4.5(a) precluded recovery to an

individual who was a passenger in an uninsured vehicle she owned at the time

of the accident. 206 N.J. at 208. Plaintiff contends Perrelli stands for the

proposition that our Legislature only intended to penalize individuals who

owned uninsured vehicles. We reject plaintiff's claim because unlike Perrelli,

he was an unlicensed driver and not a passenger, he was a beneficial owner of

Moore's vehicle, and ownership is not congruent with title ownership. Moore's

constitutional rights to her vehicle were not violated as argued by plaintiff, who

lacks standing to assert a claim on her behalf, and no legal authority has been

cited by plaintiff to advance this argument.

      Plaintiff next argues that the judge erroneously expanded the class of

citizens meant to be penalized by the statute, and plaintiff cites to Rojas v.


                                                                              A-4782-17T3
                                         14
Depaolo, 357 N.J. Super. 115 (Law Div. 2002). Rojas involved a Pennsylvania

resident, who was driving an uninsured vehicle in this State and he was involved

in a collision. Id. at 117. The court found that the plaintiff was not subject to

the penalty provision set forth in N.J.S.A. 39:6A-3 because that language is

expressly limited to owners of vehicles registered or garaged in this State, and

is inapplicable to an out-of-state plaintiff, and our Legislature did not intend to

exclude out-of-state drivers from "deemer" protections, concluding it would be

inappropriate to "add" out-of-state residents to the category of those uninsured

vehicles barred by the statute. Id. at 120.

      Plaintiff also cites to two other cases in support of his argument, Camp v.

Lummino, 352 N.J. Super. 414, 418 (App. Div. 2002) (declining to "enlarge the

scope" of the statute because the action was a social host theory against a

homeowner who served alcoholic beverages to a minor, and did not implicate

motor vehicle coverage), and Mody v. Brooks, 339 N.J. Super. 392, 394 (App.

Div. 2001) (holding the statutory bar does not extend to property damage

claims).

      Rojas is not binding precedent, and the holdings in Camp and Mody are

factually distinguishable because they do not address the pivotal issue of

plaintiff being a constructive owner of the Moore vehicle. Moreover, the judge


                                                                           A-4782-17T3
                                       15
correctly distinguished Rojas as irrelevant because it involved a nonresident.

Furthermore, Lummino and Mody are not analogous because different types of

damages and legal theories are presented in these cases having no factual or

legal bearing on the issue of constructive or beneficial ownership of a vehicle.

                                       IV.

      Finally, plaintiff argues that the judge erroneously relied upon N.J.S.A.

39:3-17.1 in dismissing his case because that section of the statute only applies

to vehicle owners. Once again, plaintiff's argument is devoid of any merit

because the judge properly determined that plaintiff was the beneficial owner of

the Moore vehicle. Plaintiff cites to the Touring Privileges statute, N.J.S.A.

39:3-17, and argues that the word "owner" as referred to in the statute, could

only refer to a title owner, and our State does not allow an individual to register

a vehicle which they only "constructively" own.

      Our insurance statutes, subject to certain exceptions, defines an "eligible

person" who can obtain auto coverage under the terms of the Fair Automobile

Insurance Reform Act, N.J.S.A. 17:33B-13 to -21, as follows: "'Eligible person'

means a person who is an owner or registrant of an automobile registered in this

State or who holds a valid New Jersey driver's license to operate an

automobile[.]"   N.J.S.A. 17:33B-13.        Similarly, a portion of the insurance


                                                                           A-4782-17T3
                                       16
regulations similarly defines the qualifications of an "eligible person" in

N.J.A.C. 11:3-34.4 with the following language, subject to certain exceptions:

            (a) An "eligible person" is a person who is an owner or
            registrant of an automobile registered and principally
            garaged in this State or who is a resident and holds a
            valid New Jersey driver's license to operate an
            automobile[.]

                   ....

            (b) An "eligible person" includes a person who is an
            owner or registrant of an automobile registered in this
            State or who holds a valid New Jersey driver's license
            to operate an automobile and is domiciled in this State
            who is temporarily residing out-of-State and whose car
            may be principally garaged in another state while the
            person either is a full time student or is in the military
            service and is stationed out-of-State.

            [N.J.A.C. 11:3-34.4(a) and (b).]

      These provisions arguably signify that, absent possession of a valid New

Jersey driver's license, an individual is not an "eligible person" unless he or she

has an automobile that is both "registered" and "principally garaged" in this

State. The fact remains that plaintiff was an unlicensed driver operating an

unregistered and uninsured vehicle. N.J.S.A. 39:6A-4.5(a) has been described

as a "blunt tool" that may result in harsh outcomes, but that is because "[t]he

statute's self-evident purpose" is "to give the maximum incentive to all motorists

to comply with this State's compulsory no-fault insurance laws." Aronberg, 207

                                                                           A-4782-17T3
                                       17
N.J. at 599, 601. Harsh consequences, however, do not permit a departure from

the express language in the statute because "[i]t is not within [the court's]

province to second guess the policymaking decisions of the Legislature when no

constitutional principle is at issue." Id. at 602.

      We conclude that the remaining arguments—to the extent we have not

addressed them—lack sufficient merit to warrant any further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-4782-17T3
                                        18